           Case 1:18-cv-08012-RJS Document 8 Filed 10/12/18 Page 1 of 1




                                               EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


;;;;dóñ:;; il#;i;";#*                          "iiil;- i
similarly    situated,                                          :        Case No.:1:18 cv 08012 (RJS)

                                         Plaintiffs,            :

                                                                             STIPULATION OF
                           - against -
                                                                             DISMISSAL WITH
                                                                                PREJUDICE
J CHOO USA, INC. d/b/a        JIMMY CHOO,
                                         Defendant.



           Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move to
dismiss this action with prejudice, a resolution of all matters in dispute having been achieved.
Each party shall bear their own attorneys' fees and costs, except as otherwise agreed to by the
parties.


Date: October 17,2018

                                                                                 l-(
Joseph H. Mizrahi                                          J      A. Stein
DanielC. Cohen                                             Shira Blank
COHEN & MIZRAHI LLC                                        EPSTEIN, BECKER & GREBN, P.C
300 CadmanPlaza West, l2 Fl.                               250 Park Avenue
Brooklyn, New York 11201                                   New York, New York 10177
Tel: (646) 64s-8482                                        Tel: (212) 351-4s00
E-mail : joseph@crn l. legal                               E-mail : jstein@ebglaw.com

Attorneysfor Plaintiff                                     Attorneys   for Defendant
SO ORDERED

                                                           Date:



Hon. Richard J. Sullivan




                                                      l4
